Citation Nr: 0712985	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2004 rating decision in which the RO denied the 
veteran's claims for service connection for a left knee 
disability and for residuals of a low back injury.  In July 
2004, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in July 2005, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in August 2005.

In August 2006, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. 

For the reason expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The claims file reveals that further RO action on the claims 
for service connection for a left knee disability and 
residuals of a low back injury is warranted.  

The veteran asserts that he injured his low back during 
service and that his current low back disability is the 
result of that injury.  During the hearing in August 2006, he 
testified that after service, he reinjured his low back in 
1970, 1978 and in 1989.  He indicated that he had surgery on 
his back in 1978 and 1989.  He also referred to a medical 
record regarding the 1978 injury during the hearing, but that 
evidence was not submitted for inclusion with the claims 
file.  He also testified that he had a current left knee 
condition which began in service.

The service medical records show complaints of low back pain 
during service in 1967 and 1968.  In November 1968, the 
veteran reported back pain since an injury one year earlier.  
The clinical evaluation of the spine was normal on separation 
examination in September 1968.  The service medical records 
do not show complaints, treatment or a diagnosis of a left 
knee disability in service.

The veteran underwent VA examination of the back in March 
2004.  The RO's March 2004 Examination Request indicated that 
the claims file was not to be sent to the examiner.  The 
March 2004 examiner noted the veteran's reported history of a 
back injury in service.  The examiner noted post-surgical 
radiculopathy along the L-5 distribution and diagnosed 
degenerative disc disease of the lumbar spine.  The examiner 
opined that it was likely that the veteran's current symptoms 
were secondary to service related complaints.  However, the 
examiner did not address private treatment records dated in 
December 1989 showing surgery for a herniated disc following 
an work injury in July 1989 (included in the claims file), 
nor is there any indication that the examiner considered the 
veteran's other post-service injuries (about which the 
veteran later testified, as addressed in more detail below).  

As it is apparent the March 2004 VA examiner's opinion was 
not based on full consideration of the veteran's medical 
history, the current medical record is  insufficient for 
resolving the question of whether any current back disability 
is a residual of in-service injury; hence, further 
examination to obtain an appropriate medical opinion is 
warranted.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo 
another VA orthopedic examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the original 
claim for service connection.  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility at which the examination 
is to take place.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain all potentially relevant private medical 
records.  The record includes copies of Spohn Hospital 
records pertaining to treatment of a herniated disc in 1989.  
In March 2006, the veteran submitted release forms regarding 
the records of Drs. Lightner, regarding a back injury in 
1988, and of Dr. Crisp, related to treatment for a back 
injury in 1970 or 1971.  The veteran also has indicated that 
he received treatment from Drs. Johnson and Roosth at Spohn 
Hospital in 1989.  The RO made additional requests for 
identified private treatment records in March 2006, but there 
is no response to those requests in the record.  As noted 
above, the veteran testified that he had post-service back 
injuries in 1970, 1978 and 1989 and that he was treated by 
Dr. Chrisp in 1970.  The RO has not attempted to obtain any 
additional treatment records regarding those injuries.  The 
RO should make further attempts to obtain pertinent private 
treatment records identified by the veteran, with appropriate 
notice to the him and his veteran if any attempt is 
unsuccessful.

The RO should also obtain and associate with the claims file 
all outstanding VA medical records.  During the hearing, the 
veteran testified that he discussed the claimed knee 
condition with a VA doctor in 2000 and was told that the left 
knee cartilage was gone.  However, the claims file does not 
reflect any attempt by the RO to obtain any outstanding VA 
treatment records from 2000 to the present.   The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should undertake appropriate 
action to obtain all outstanding pertinent VA medical records 
since 2000, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requests for records from 
Federal facilities. 

Further, to ensure that due process requirements are met and 
the record before the examiner is complete, the RO should 
also give the veteran another opportunity to present 
information and evidence pertinent to either or both claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should request that the 
appellant submit all evidence in his possession, and ensure 
that its letter to him meets the notice requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain all outstanding 
pertinent VA records of evaluation and/or 
treatment of the veteran's low back 
and/or left knee, from 2000 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should contact the veteran and 
request that he provide sufficient 
information and necessary authorization 
to enable it to obtain the all records 
not previously obtained regarding 
treatment for post-service back injuries 
in 1970, 1978 and 1989, to include 
treatment records of Drs. Crisp, 
Lightner, Johnson, Roost and of Spohn 
Hospital that were identified and 
requested in March 2006.  All 
records/responses received should be 
associated with the claims file.  If the 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal that is not 
currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the notice 
requirements of Dingess/Hartman (cited to 
above), particularly as regards 
disability ratings and effective dates, 
as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination of the lumbar spine, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-ray studies) should 
be accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should identify all 
disability(ies) affecting the veteran's 
lumbar spine.  With respect to each 
diagnosed disability, the physician 
should render an opinion as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
such  disability is medically related to 
in-service injury, as alleged.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
discuss all evidence regarding post-
service injuries to the back.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for residuals of a low 
back injury and for a left knee 
disability in light of all pertinent 
evidence and legal authority.  

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


